{¶ 26} I respectfully dissent from the majority opinion because OAPSE lacks standing to bring this action.
  {¶ 27} R.C. 2731.02 provides that a writ of mandamus "may issue on the information of the party beneficiallyinterested." (Emphasis added.) See, also, Civ. R. 17(A) ("Every action shall be prosecuted in the name of the real party in interest"). In State ex rel. Botkins v. Laws
(1994), 69 Ohio St.3d 383, 387, 632 N.E.2d 897, the Supreme Court of Ohio defined a "real party in interest" as "one who isdirectly benefitted or injured by the outcome of the case rather than one merely having an interest in the action itself." (Emphasis added and citations omitted.) OAPSE has not demonstrated that it has a direct, beneficial interest in compelling the board to separate Berdine's duties as treasurer and DSS.
  {¶ 28} OAPSE also contends that it has standing because it is asserting a public right to enforce Revised Code requirements that permit only the treasurer to control "financial affairs." It maintains that Berdine's duties as DSS give him responsibilities for "moneys" in violation of statute; hence, relief in mandamus is appropriate to prevent Berdine from serving in both positions.
  {¶ 29} In Bowers v. Ohio State Dental Bd. (2001),142 Ohio App.3d 376, 755 N.E.2d 948, the Tenth District Court of Appeals affirmed the dismissal of a writ of mandamus on grounds that the duty sought to be enforced was not a "public right" that would benefit the citizenry as a whole. Bowers had filed the writ in order to compel the Ohio State Dental Board to adopt regulations specifying which exams prospective dentists must take for licensure in Ohio. Id. at 382,755 N.E.2d 948. The board challenged Bowers's standing to bring the mandamus action, arguing that he lacked standing. Bowers maintained that he had standing under the "public action" or "public right" exception. Cf. Smith v. Hayes, Franklin App. No. 04AP-1321, 2005-Ohio-2961, 2005 WL 1394779, ¶ 8. The Tenth District stated:
  {¶ 30} "Application of the public action rule of standing, however, is limited, and not all alleged illegalities or irregularities rise to that level. Therefore, courts entertain such actions only where the alleged wrong affects the citizenry *Page 56 
as a whole, involves issues of great importance and interest to the public at large, and the public injury by its refusal would be serious. The vast majority of such cases involve voting rights and ballot disputes." Bowers,142 Ohio App.3d at 381, 755 N.E.2d 948. (Citations omitted.)
  {¶ 31} Bowers denied the requested writ, concluding, "[T]he duty sought to be compelled is not in any meaningful sense for the benefit of the public as a whole. It does not affect the citizenry at large, it is not of great importance and interest to the general public, and the alleged public injury is not serious. Rather, the issues raised by this case are of significant interest to only a select group of people — those who may seek licensure to practice dentistry in Ohio." Id.
  {¶ 32} As in Bowers, OAPSE has not established that having the same person serving as both treasurer and DSS is an irregularity of such scope or impact that it is of great interest to the public or affects the citizenry as a whole. The issue in this case is clearly limited to the proper division of responsibilities for a single city school district. OAPSE has not offered any evidence of injury stemming from Berdine's acting as both treasurer and DSS. Even it there had been a showing of injury, the injury would have affected such a small group of persons that OAPSE would nonetheless lack standing to prosecute this action.